Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-8 and 10-21 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 9/7/21 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are withdrawn.
New grounds of rejection under 35 USC 102 are necessitated by the amendments.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsunekawa (US 20090211897).
 	As to claim 2, Tsunekawa discloses a process kit for use in a multi-cathode processing chamber comprising:
A first rotatable shield coupled to a first shaft (figure 6a: showing shield 7 coupled to unlabeled vertical shaft extending out of chamber 4);
The first rotatable shield comprising a base, conical portion extending downward and radially outward from the base and a single hole formed through the conical portion (figure 6a: shield 7 with base attached to vertical [unlabeled] shaft and extending outward and downward from attachment point; figure 9a: embodiment with single hole in shield 7);
A second rotatable shield coupled to a second shaft concentric with the first shaft, the second shield disposed in the first shield and configured to rotate independently of the first shield and cover the first shield hole (figure 6a: shield 8 inside shield 7, shield 8 having unlabeled rotation shaft concentric with shield 7’s shaft; paragraph 10: independent rotation; figure 9: shield 8 with opening and solid portion configured to align or cover opening in shield 7).


Allowable Subject Matter
Claims 1, 3-8 and 10-20 are allowed.

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8 and 10-20 as amended are accepted and, as indicated above, these claims are in condition to allowance.
Applicant’s arguments with respect to claim 2 are moot in view of the new grounds of rejection, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794